           Case 1:16-vv-01523-UNJ Document 101 Filed 01/06/21 Page 1 of 2




                 In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: December 17, 2020

* * * * * * *                   *   *    *    *   *    *                 UNPUBLISHED
ALLA GOLDMAN,                                          *
                                                       *                 No. 16-1523V
                           Petitioner,                 *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Decision Awarding Damages;
AND HUMAN SERVICES,                                    *                 Influenza (Flu); Shoulder Injury
                                                       *                 Related to Vaccine Administration
                           Respondent.                 *                 (SIRVA).
*    * *     *    *    *   * * * *            *   *    *

Richard Gage, Richard Gage, P.C., Cheyenne, WY, for petitioner.
Kyle E. Pozza, U.S. Department of Justice, Washington, D.C., for respondent.

                                         DECISION ON DAMAGES1

        On November 6, 2016, Alla Goldman (“petitioner”) filed a petition for compensation in
the National Vaccine Injury Compensation Program.2 Petitioner alleged that she suffered a left
shoulder injury related to vaccine administration (“SIRVA”) as a result of receiving an influenza
(“flu”) vaccination on October 23, 2015. Petition (ECF No. 1) at Preamble.

        On November 2, 2020, I issued a ruling finding petitioner entitled to compensation.
Entitlement Ruling (ECF No. 89). That same day, I issued a ruling on damages, awarding
petitioner past pain and suffering in the amount of $75,000.00, future pain and suffering in the
amount of $1,000.00 per year for her remaining life expectancy of 25 years, and life care plan
items. Damages Ruling (ECF No. 90). That ruling is incorporated as if fully set forth. In the

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). An objecting party must provide the court with a proposed redacted version of the
opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
          Case 1:16-vv-01523-UNJ Document 101 Filed 01/06/21 Page 2 of 2




ruling on damages, I directed the parties to file a joint status report providing the present values
of petitioner’s future pain and suffering and future unreimbursed expenses. Id. at 17. On
December 16, 2020, the parties filed a joint status report agreeing that the present value of the
award for petitioner’s future pain and suffering is approximately $21,602.00 and that the present
value of petitioner’s future unreimbursed medical expenses is approximately $62,346.00. Joint
Status Report (ECF No. 99).

        Therefore, petitioner is awarded a lump sum payment of $158,948.00 in the form of
a check payable to petitioner. Specifically, I find that petitioner is entitled to $75,000.00 for
actual (past) pain and suffering, $21,602.00 for future pain and suffering, and $62,346.00 for
future unreimbursed medical expenses. This amount compensation for all damages that would
be available under 42 U.S.C. § 300aa-15(a).

        The Clerk of Court SHALL ENTER JUDGMENT in accordance with this decision.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).

                                                         2
